AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_
                                                                                                                         FILED IN THE
                                                      Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON
                           ADEM F.,

                                                                      )
                                                                                                                 Jul 09, 2019
                             Plaintiff                                )                                             SEAN F. MCAVOY, CLERK

                                v.                                    )       Civil Action No. 2:18-CV-00293-MKD
       COMMISSIONER OF SOCIAL SECURITY,                               )
                                                                      )


                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 13) is DENIED. Defendant's Motion for Summary Judgment (ECF
u
              No. 14) is GRANTED. Judgment is entered in favor of Defendant.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       Mary K. Dimke                                          on Motions for Summary Judgment
      (ECF Nos. 13 and 14).


Date: July 9, 2019                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Penny Lamb
                                                                                            %\ Deputy Clerk

                                                                             Penny Lamb
